           Case 3:21-cv-05059-TSZ-TLF Document 20 Filed 08/26/21 Page 1 of 1




1

2

3                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
4                                     AT TACOMA
5
     KEVIN JOSEPH FADER,
6                                                      Case No. C21-5059 TSZ-TLF
                             Plaintiff,
7          v.                                          ORDER DISMISSING PLAINTIFF’S
                                                       COMPLAINT
8    YOUNG K. SHIN,

9                            Defendant.

10
           The Court, having reviewed the Report and Recommendation of Judge Theresa
11
     L. Fricke, United States Magistrate Judge, objections to the report and
12
     recommendation, if any, and the remaining record, does hereby find and ORDER:
13
           (1)   Plaintiff Kevin Fader’s Motion to Stay, docket no. 18, is DENIED;
14
           (2)   The Court ADOPTS the Report and Recommendation, docket no. 17;
15
           (3)   The Court GRANTS defendant’s motion to dismiss pursuant to
16
                 FRCP 12(b)(6);
17         (4)   Plaintiff’s complaint is DISMISSED without prejudice and with leave to

18               amend; and

19         (5)   The Court REFERS this matter back to Magistrate Judge Fricke for any

                 further proceedings. The Clerk is directed to send a copy of this Order to
20
                 the parties in this action.
21
           Dated this 26th day of August, 2021.
22

23
                                                     A
24                                                   Thomas S. Zilly
                                                     United States District Judge
25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
